NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1


              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted December 10, 2009
                                 Decided December 11, 2009

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 09‐2078

UNITED STATES OF AMERICA,                            Appeal from the United States District 
     Plaintiff‐Appellee,                             Court for the Western District of Wisconsin.

       v.                                            No. 08‐CR‐148‐C‐01

JOHN H. MASON,                                       Barbara B. Crabb,
     Defendant‐Appellant.                            Chief Judge.

                                          O R D E R

        John Mason sold an undercover police officer 6 grams of crack cocaine.  He pleaded
guilty to distributing crack, 21 U.S.C. § 841(a)(1), and was sentenced to 180 months’
imprisonment.  Mason appeals, but his appointed lawyers move to withdraw because they
are unable to identify any nonfrivolous argument to pursue.  See Anders v. California, 386
U.S. 738 (1967).  Mason opposes dismissal of his appeal.  See CIR. R. 51(b).  We confine our
review to the potential issues outlined in counsel’s facially adequate brief and Mason’s
response.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002). 

       Counsel inform us that Mason does not wish to challenge his guilty plea, so the
lawyers properly refrain from discussing possible arguments about the voluntariness of the
plea or the adequacy of the plea colloquy.  See United States v. Knox, 287 F.3d 667, 671‐72 (7th
Cir. 2002).  Instead, counsel’s Anders submission and Mason’s response identify potential
defects in the sentence imposed.  In the presentence investigation report, the probation
No. 09‐2078                                                                               Page 2

officer set a base offense level of 32 because the relevant conduct involved at least 150 grams
of crack, see U.S.S.G. § 2D1.1(c)(4), and added 2 levels for possession of a firearm, see id.
§ 2D1.1(b)(1).   Mason’s status as a career offender yielded an identical level 34 because the
statutory maximum for distributing 5 or more grams of crack is 40 years.  See 21 U.S.C.
§ 841(b)(1)(B)(iii); U.S.S.G. § 4B1.1(b).  The probation officer subtracted 3 levels for
acceptance of responsibility, see U.S.S.G. § 3E1.1, for a total offense level of 31.  A level 31,
combined with the category VI criminal history that resulted from Mason’s career‐offender
status, see id. § 4B1.1(b), produced a guidelines imprisonment range of 188 to 235 months. 
The district court agreed that Mason was a career offender but imposed a below‐range
sentence of 180 months’ imprisonment.

        Both defense counsel and Mason evaluate whether Mason could challenge his
classification as a career offender.  Mason’s only argument is that his two prior convictions
in Cook County, Illinois, do not qualify as controlled substance offenses.  But this argument
would be frivolous because his prior convictions are for the manufacture or delivery of a
controlled substance, a Class 2 felony under 720 ILL. COMP. STAT. 570/401, and the
manufacture or delivery of marijuana, a Class 3 felony under 720 ILL. COMP. STAT. 550/5,
and both offenses were punishable by more than a year in prison.  Thus, the convictions
qualify as controlled substance offenses for career‐offender purposes.  See U.S.S.G.
§ 4B1.2(b); United States v. Kelly, 519 F.3d 355, 365 (7th Cir. 2008).

        Counsel and Mason also consider whether Mason could argue that the probation
officer overstated the drug quantity and misapplied the upward adjustment for possession
of a firearm when calculating the offense level under U.S.S.G. § 2D1.1.  But this contention
would be frivolous because the district court relied on the career‐offender guideline, not
§ 2D1.1.  The career‐offender guideline always trumps § 2D1.1 if a higher offense level
results, so in this case it would make no difference whether the probation officer made a
mistake in applying § 2D1.1.  See U.S.S.G. § 4B1.1(b); United States v. Clanton, 538 F.3d 652,
660 (7th Cir. 2008); United States v. Spence, 450 F.3d 691, 695 (7th Cir. 2006).

        Finally, counsel assess whether Mason could argue that 180 months’ imprisonment is
an unreasonable sentence.  A below‐guidelines sentence is presumptively reasonable, United
States v. Liddell, 543 F.3d 877, 885 (7th Cir. 2008), and counsel have not suggested any reason
why that presumption would not hold true as to Mason.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.